Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
Election/Restrictions
The applicant has elected Species IA (claims 1-15) with traverse, but no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 6-8, 15, and 12 is/are objected to because of the following informalities:  the dependency of claim 3 has been recited two or three times.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim(s) 1-15 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is noted that the statutory language of 112(b) requires that a claim "particularly point out and distinctly claim the subject matter which the inventor regards as the invention". However, claim 1 fails the test of compliance with respect to the above underlined portions.  The claimed “n-type OSC”, “p-type D-A conjugated random polymer OSC”, “electron withdrawing group”, and “polycyclic electron donating core” in claims 1-2 are disclosed in a language that potentially encompasses any combination of materials that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, the aforementioned limitations lack the particulars of a specific set of ingredients that would fulfil the claimed properties and/or conditions. Further, by failing to particularly point out the inventive subject matter in terms of a specific set of ingredients as alluded to above, the claim also fails the test of distinctness.  Moreover, the courts have concluded that, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart the desired characteristics." See Austenal Laboratories, Inc. v. Nobilium Processing Company, 115 USPQ 44 and Ex parte Slob 157 USPQ 172.
The examiner urges amending claims 1-2 to avoid piecemeal rejections.
As to clam 3, "preferably" (in the definition of “L”) and similar phrases are never proper claim language. Which range or species is the claim limited to? These phrases must be removed at every occurrence.
Claim 10 fails to define Z2.  For examination purpose, it has been considered as any substituents.
Claim 12 recites the limitation formula “I”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (Macromolecules 2011, 44, 8415–8424) in view of Lin et al. (Adv. Mater. 2015, 27, 7299–7304) listed on IDS and ISR.
As to claims 1-15, Chen (abs., Table 4) discloses a PV composition comprising a D-A random copolymer and PCBM.
Chen in silent on the claimed n-type OSC.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

ITIC possesses strong and broad absorption, low LUMO and highest occupied molecular orbital (HOMO) energy levels, good electron transport ability, and good miscibility with polymer donors. PSCs based on the widely used polymer donor PTB7-TH and ITIC blends exhibit PCEs up to 6.8% without any post-treatment, which is a new record for fullerene-free PSCs. 
Therefore, as to claims 1-15, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Chen and replaced PCBM with ITIC in view of Lin, because the resultant composition would yield improve PCE.

Claim(s) 1 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (Macromolecules 2011, 44, 8415–8424) in view of Mitchell (WO 2014029453, US 20150322208 as equivalent, listed on IDS and ISR)
As to claims 1-15, Chen (abs., Table 4) discloses a PV composition comprising a D-A random copolymer and PCBM.
Chen in silent on the claimed n-type OSC.

Therefore, it would have been obvious to one of ordinary skill in the art to have replaced PCBM of Chen with graphene of Mitchell because of their equivalent functionality as n-type OSC.  These conditions appear to equally apply to both productions using similar PV active materials. This adaptation would have obviously yielded instantly claimed invention.  

Claim(s) 1-2 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (Macromolecules 2011, 44, 8415–8424) in view of Wu et al. (Adv. Funct. Mater. 2015, 25, 5326–5332) listed on IDS and ISR.
As to claims 1-15, Chen (abs., Table 4) discloses a PV composition comprising a D-A random copolymer and PCBM.
Chen in silent on the claimed n-type OSC.
In the same area of producing PV, Wu (5226-27) discloses a composition comprising a mixture of a p-type D-A copolymer and an n-type OSC (PDI, Perylene Diimide.  Wu discloses fullerene derivatives suffer from limited spectral breadth, inferior ambient stability, and higher production cost. Wu discloses two PDI monomers can be connected through various functional linkers at the bay positions to form bay-linked di-PDIs (B-di- PDIs). Since the functional linker will infl uence the twisting angle between the two PDI units, the B-di-PDIs show diverse absorption profi le, charge transport, and molecular packing behavior. With these endeavors, several B-di-PDIs-based PSCs have shown promising PCEs of ≈6%, which are among thehighest values reported for the nonfullerene PSCs so far.
Therefore, as to claims 1-2, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Chen and replaced PCBM with PDI in view of Wu, because the resultant composition would yield improved PCE and overcome the aforementioned disadvantage of PCBM.
		
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766